       Case 7:19-cr-00293-KMK Document 13 Filed 04/24/19 Page 1 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                            x

 UNITED STATES OF AMERICA
                                                INFOR1VCATION
       V. -
                                                19 Cr. ':
 FRAIDA HICKSON/


                      Defendant

                                            x

                               COUNT OKTE

     The United-States Attorney charges:


     1. On or about March 27, 2017, in the Southern District


of New York/ FRAIDA HICKSON/ the defendant/ knowingly/ and with


intent to defraud/ in an offense affecting interstate commerce/


did effect and attempt to effect transactions, with one and more

access devices issued to another person and persons/ to receive


payment and other things of value during a one-year period the


aggregate value of which is equal to and greater than $1,000, to


wit/ without any authorization to do so, FRAIDA HICKSON, the


defendant/ arranged to be added as an authorized user to a


CareCredit account in the name of another person, without that


person's consent/ and used the account to purchase goods and


services in an amount totaling more than $1,000 during a one-


year period.


     (Title 18, United States Code, Sections 1029(a)(5) & 2.)
       Case 7:19-cr-00293-KMK Document 13 Filed 04/24/19 Page 2 of 4




     2. As a result of committing the offense alleged in Count

One of this Information/ FRAIDA HICKSON, the defendant, shall


forfeit to the United States, pursuant to Title 18, United


States Code/ Sections 982(a)(2)(B) and 1029 (c) (1) (C) / any and

all property constituting/ or derived from/ proceeds obtained


directly or indirectly/ as a result of the commission of said


offense/ and any and all personal property used or intended to


be used to commit said offense, including but not limited to a


sum of money in United States currency representing the amount


of proceeds traceable to the commission of said offense.

                     Substitute Assets Provision


  3. If any of the above-described forfeitable property, as a


result of any act or omission of the defendant:


          a. cannot be located upon the exercise of due
          diligence;


          b. has been transferred or sold to, or deposited
          with/ a third person;


          c. has been placed beyond the jurisdiction of the
          Court;


          d. has been substantially diminished in. value; or


          e. has been commingled with other property which
          cannot be subdivided without difficulty;
it is the intent of the United States/ pursuant to Title 21,


United States Code, Section 853(p) and Title 28, United States


Code/ Section 2461(c), to seek forfeiture of any other property
       Case 7:19-cr-00293-KMK Document 13 Filed 04/24/19 Page 3 of 4



of the defendant up to the value of the above forfeitable


property.


        (Title 18, United States Code, Sections 982, 1029;
          Title 21, United States Code/ Section 853; and
            Title 28, United States Code, Section 2461.)




                                       GEOFFF|?^S. BERMAN
                                       United States Attorney
Case 7:19-cr-00293-KMK Document 13 Filed 04/24/19 Page 4 of 4



          Form No. USA-33s-274 (Ed. 9-25-58)




             UNXTED STATES DISTRICT COURT
             SOUTHERN DXSTRICT OF NEW YORK



               UNITED STATES OF AMERICA

                            V.


                       FRAIDA HICKSON




                       INFORMATION

                          19 Cr.


            (18 U.S.C. § 1029(a) (5) and 2.)


                   GEOFFREY S. BERMAN
                United States Attorney
